Citation Nr: 1646473	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a right wrist injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service recognized as honorable from June 9, 1992, to September 8, 1996.  He also had service from September 9, 1996, to March 15, 2001, which was ultimately determined to be dishonorable.  [The character of discharge determination is not an issue on appeal.]  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In January 2011 and December 2014 the case was remanded for additional development.  An interim (July 2015) rating decision granted service connection for neuropathy of the bilateral upper extremities as secondary to service-connected multiple sclerosis (MS).  In April 2016, the Board reopened the claim of service connection for residuals of a right wrist injury and remanded the case for additional development, including specifically for an advisory medical opinion.  


FINDING OF FACT

The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, residuals of a right wrist injury.


CONCLUSION OF LAW

Service connection for residuals of a right wrist injury is not warranted.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters in May 2006, August 2006, and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2010 hearing, the undersigned identified the issue on appeal, discussed the evidence that was lacking to reopen the claim (i.e., evidence of a current disability) and identified development to be completed.  The Veteran was assisted at the hearing by his representative.  After the hearing the case was remanded for additional development.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and postservice treatment records have been secured.  He was afforded VA wrist examinations in March 2011 and May 2016 (pursuant to the Board's April 2016 remand).  He was also afforded VA MS examinations in February 2009, June 2014, and April 2015.  The Board finds the examination reports cumulatively adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  The Veteran  has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met. 



Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs note an October 26, 1994, report of right wrist trauma two weeks prior while playing basketball.  Examination showed tenderness at the distal end of the radius; range of motion was full.  X-rays were noted to be negative.  The assessment was a first degree sprain.  The Veteran returned for further treatment on 
October 30, 1994.  X-rays showed a transverse fracture across the body of the scaphoid bone; the fracture fragments appeared to be in near anatomic alignment.  His wrist was treated with a cast.  A December 1994 x-ray showed no significant change in position or alignment; progression in healing was noted.  A May 1995 Report of Medical Examination noted normal upper extremities.  

Postservice treatment records show an October 2002 report of paresthesias in the fingertips.  A January 2006 clinical record notes complaints of pain in multiple joints, including the wrists; tenderness to palpation was noted bilaterally.  The assessment was polyarticular pain of unclear etiology.  In June 2006, multiple sclerosis was diagnosed.

September 2008 correspondence from the Veteran's private treating neurologist notes that the Veteran first developed neurological symptoms as early as 1995 with numbness in his right upper extremity.  He opined, "It is more likely than not that this symptom was his first manifestation of his multiple sclerosis..."

On February 2009 VA MS examination, the Veteran reported breaking his wrist in 1994.  He reported that it was casted for three to five months and thereafter he began to experience numbness of the right upper extremity.  He related difficulty with the activities of daily living with his right upper extremity, including holding a cup of coffee, shaving, and buttoning a shirt.  

During his September 2010 Board hearing, the Veteran stated his belief that he has residuals of a right wrist fracture in service.

On March 2011 VA joints examination, the Veteran reported lack of sensation in his entire right upper extremity.  On examination, right wrist range of motion was flexion to 60 degrees, extension to 60 degrees, and full pronation and supination, without pain.  The diagnosis was healed fracture of the right wrist.  The examiner found that the Veteran does not have any orthopedic condition that was caused or aggravated by his service-connected MS, and opined that the Veteran's complaints regarding his extremities are neurological in nature.  

November 2011 correspondence from the Veteran's private treating neurologist notes that the Veteran's MS causes a number of neurological deficits, including numbness and weakness of all four extremities.

A September 2013 MRI shows stable demyelinating lesions involving the cervical and upper thoracic cord.

A June 2014 VA MS examination report notes that the Veteran has clumsiness in his hands and decreased fine movements in his hands rather than weakness; decreased sensation was noted in both hands and fingers.  Right wrist flexion and extension were normal.  

An April 2015 VA MS examination report notes that the Veteran has mild muscle weakness in the upper and lower extremities attributable to MS.  The examiner also noted clumsiness in the arms and hands caused by MS.

On May 2016 VA examination, the Veteran reported an inability to use his right hand to perform tasks due to wrist pain dating back to his 1994 wrist injury.  On examination, range of motion was normal, although the Veteran reported pain in all ranges.  He was able to perform repetitive testing without additional loss of function or motion.  Right wrist strength was 4/5, noted by the examiner as likely due to his history of MS and possibly other factors not related to his history of right scaphoid fracture.  Following review of the record, as well as interview and examination of the Veteran, the examiner concluded that the Veteran does not have an orthopedic disability of the right wrist.

The examiner explained that he was unable to account for the severe degree of pain the Veteran has reportedly been experiencing since his wrist injury in 1994.  He noted the Veteran's report of prior treatment of MS with IV steroids.  He explained that avascular necrosis (AVN) is always a concern when there is persistent pain following a scaphoid fracture and that chronic steroids used for treating conditions such as MS are also a potential risk factor for developing AVN in an injured joint.  However, x-ray showed no obvious signs of AVN or significant interval change compared to a 1995 x-ray.  The examiner also noted that the Veteran displayed inconsistencies in motor strength in his right hand and wrist during the examination.  The examiner concluded: "Given his history of treatment for MS, the etiology and existence of his motor strength deficits in his right hand are more likely related to MS and/or other factors.  The etiology and existence of his pain and motor strength deficits in his right hand are less likely related to his right scaphoid bone fracture during active service."

Analysis

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  Notably, a July 2015 rating decision granted service connection for neuropathy of the bilateral upper extremities as secondary to service-connected multiple sclerosis.  [The Veteran did not disagree with that decision, and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.]  As the separate rating for right upper extremity neuropathy already compensates the Veteran for neurological manifestations of his MS, the Veteran must show that he currently has a separate disability of the right wrist associated with his scaphoid fracture in service.   

An noted above, the Veteran asserts that he began to have pain and numbness following the removal of the cast used to treat a 1994 scaphoid fracture in service.  Although he is competent to report lay-observable symptoms such as pain and numbness, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has residuals of a right wrist injury is not probative evidence. 

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a right wrist orthopedic disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Significantly, on March 2011 and May 2016 VA examination, both examiners concluded that the Veteran does not have a right wrist orthopedic disability.  The Veteran has not submitted any competent [medical] evidence to the contrary, i.e., showing he has an orthopedic disability of the right wrist.  

The record also does not show that the Veteran has (or during the pendency of the instant claim has had) a right wrist neurological disability separate and distinct from his MS-related right upper neuropathy.  His private treating neurologist explained that the Veteran first developed neurological symptoms of MS, including right upper extremity numbness, as early as 1995; he specifically noted that right upper extremity neuropathy was more likely than not the first manifestation of his MS.  The Board notes that such opinion is consistent with those provided by VA examiners in June 2014, April 2015, and May 2016; notably, they all opined that the Veteran's decreased muscle strength and sensation in his right hand and fingers are attributable to MS.  

In the absence of proof of a current right wrist disability attributable to the in-service scaphoid fracture, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for residuals of a right wrist injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


